 1                           UNITED STATES DISTRICT COURT
 2                          EASTERN DISTRICT OF CALIFORNIA
 3

 4   DIANE FREAS,                                    Case No. 2:18-CV-00863-CKD
 5                                 Plaintiff,        ORDER GRANTING JOINT
 6         vs.                                       STIPULATION TO EXTEND
                                                     NON-EXPERT DISCOVERY AND
 7   TRIWEST HEALTHCARE                              PRETRIAL MOTION HEARING
     ALLIANCE CORP., AND DOES 1
 8   THROUGH 100, INCLUSIVE,                         CUTOFF
 9                                 Defendant.
                                                     Complaint Filed: February 26, 2018
10                                                   Complaint Removed: April 9, 2018
11
           Plaintiff Diane Freas (“Plaintiff”) and Defendant TriWest Healthcare
12
     Alliance Corp. (“Defendant”) filed a Joint Stipulation to Extend the Non-Expert
13
     Discovery Cutoff and Pretrial Motion Hearing Cutoff with this Court on February
14
     19, 2019.
15
           Having reviewed and considered the Stipulation and the pleadings and files
16
     in this case, the Court finds that the parties have shown good cause for the request
17
     and, therefore, ORDERS the following:
18
           1) That the factual discovery cutoff is extended by 21 days, from March 1,
19
                 2019 to March 22, 2019 for the sole purpose of taking Plaintiff’s
20
                 deposition; and
21
                 2) That the pretrial motion hearing cutoff is extended by 28 days, from
22
                 March 29, 2019 to April 26, 2019 for the sole purpose of filing a motion
23
                 for summary judgment.
24
                 3) All other dates are vacated, to be reset as needed.
25
     IT IS SO ORDERED.
26
     Dated: February 21, 2019
27                                               _____________________________________
                                                 CAROLYN K. DELANEY
28                                               UNITED STATES MAGISTRATE JUDGE
